Title: To George Washington from James Duane, 30 May 1780
From: Duane, James
To: Washington, George



My dear General
Philadelphia 30th May 1780

Congress are much affected at the Wants and distresses of the Army another Committee is appointed on your Excellency’s late Representation to the Board of War, & a Letter from Commy Blane. It is now found that the Supplies already demanded from the States are incompetent and in some Instances anticipated. It is to be lamented that we were not furnished with better Estimates at first; but we must endeavour to correct the Error; and to face every difficulty with firmness: and to remedy it as speedily & effectually as possible. We have no Authentic Intelligence from Charles Town: Reports thro’ Mr Lawrence (the late President) are to this Effect That our Horse under Cols. White & Washington (who escaped by plunging thro’ a dangerous passage) have again sustained a considerable Loss: a random Conjecture makes it twenty Men & An equal number of Horses, that Fort Moultrie which had before been evacuated to 50 men, surrendered on a formidable Appearance of 1500 of the Enemy and is in their possession: That there

have been two Attacks on our Lines and the Enemy in both repulsed with great Loss. Those Reports appear to me to be slightly founded: Thus much is however certain that on the 16t. of this Month there was no decisive Event which had reached Wilmington; & that we have reason to expect that a vigorous and obstinate Defence is resolved on. In the mean time the severe Season of that Climate swiftly approaches when the Enemy will no longer be able to operate; and when we may expect the Arrival of the Fleet and Troops of our Ally! I have seized a Moment in Congress to give you this imperfect Intelligence; and beg you will pardon my Inexactness: assuring you that with the greatest Respect and Attachment, I have the Honour to be—Dear Sir—your Excellency’s most Affectionate obedient & very humle Servant

Jas Duane

